 
 
I 
111th CONGRESS
2d Session
H. R. 5967 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2010 
Mr. Nadler of New York (for himself, Ms. Edwards of Maryland, Ms. Chu, Ms. Lee of California, Mr. Pallone, Ms. Wasserman Schultz, Mr. Connolly of Virginia, Ms. Linda T. Sánchez of California, Mr. Ackerman, Ms. Zoe Lofgren of California, Mr. Filner, Mr. Grijalva, Mr. Stark, Ms. Moore of Wisconsin, Mr. Hare, Ms. Harman, Mr. Farr, Mr. Rothman of New Jersey, Mrs. Maloney, Mr. Serrano, Mr. Sires, Mr. Holt, Ms. Woolsey, Mr. Sherman, Mrs. Napolitano, Ms. Kilroy, Mr. Honda, Mr. Rahall, Mr. Capuano, Mrs. Capps, Mr. Garamendi, Mr. Thompson of California, Mr. George Miller of California, Mr. Hastings of Florida, Mr. Andrews, Ms. Sutton, Mr. Weiner, Ms. Clarke, Mr. Pascrell, Ms. Velázquez, Mr. Doyle, Mr. Berman, Ms. Loretta Sanchez of California, Mr. Bishop of New York, Mr. Baca, Mr. Schiff, Mr. Towns, Mr. Payne, Mr. Ellison, Ms. Matsui, Mr. Blumenauer, Mr. Engel, Mr. Hall of New York, Mr. Meeks of New York, Mr. Frank of Massachusetts, Mr. Lipinski, Mr. Israel, and Ms. Speier) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to provide certain port authorities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Clean Ports Act of 2010 . 
2.Applicability to port facilitiesSection 14501(c) is amended— 
(1)in paragraph (2)(A)— 
(A)by striking or after cargo,; and 
(B)by inserting before the semicolon the following: , or the authority of a State, political subdivision of a State, or political authority of 2 or more States to adopt requirements for motor carriers and commercial motor vehicles providing services at port facilities that are reasonably related to the reduction of environmental pollution, traffic congestion, the improvement of highway safety, or the efficient utilization of port facilities, if such requirements are in accordance with any other applicable Federal law or regulation; and 
(2)by adding at the end the following: 
 
(6)Clarification for paragraph (2) 
(A)Definition of port facilitiesFor purposes of paragraph (2)(A), the term port facilities means all port facilities for coastwise, intercoastal, inland waterways, and Great Lakes shipping and overseas shipping, including, wharves, piers, sheds, warehouses, terminals, yards, docks, control towers, container equipment, maintenance buildings, container freight stations and port equipment, including harbor craft, cranes, and straddle carriers. 
(B)Applicability of clean air actNothing in paragraph (2)(A) shall limit the authority reserved to any State or a political subdivision thereof under the Clean Air Act (42 U.S.C. 7401 et. seq).. 
 
